Blackburn, Judge.
The appellant, James Hughes, was convicted of secreting property to defraud another, and damaging property to defraud another. The trial court denied his motion for new trial on May 10, 1993. On June 3, 1993, the trial court granted Hughes a 30-day extension of time to file his notice of appeal, giving him until July 2, 1993, to make the filing. On July 1, 1993, the trial court granted Hughes another extension of time to file his notice of appeal, setting the new deadline at August 1, 1993. Hughes actually filed his notice of appeal on July 30, 1993, 28 days after the expiration of his first extension of time.
OCGA § 5-6-39 (a) provides for the trial court’s grant of an extension of time for the filing of a notice of appeal. However, subsection (c) of that statute further provides that (i[o]nly one extension of time shall be granted for filing of a notice of appeal and a notice of cross appeal, and the extension shall not exceed the time otherwise allowed for the filing of the notices initially.” (Emphasis supplied.) Thus, Hughes’ only authorized extension of time expired on July 2, 1993, without his notice of appeal having been timely filed by that deadline as required. “Accordingly, this court has no jurisdiction over the instant appeal and it is dismissed.” Hamby v. State, 162 Ga. App. 348 (291 SE2d 724) (1982).

Appeal dismissed.


McMurray, P. J., and Johnson, J., concur.

*834Decided November 9, 1993.
David E. Ralston, for appellant.
Roger Queen, District Attorney, for appellee.